DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 - 20 are allowed in view of further amendment by Examiner’s Amendment (below). The following is an examiner’s statement of reasons for allowance:
It is claimed (in part) that in response to the indication that the second device has ended the hold placed on the video call and determining a user associated with the first device has interacted with the video content item, returning control of the video call to the second device.
Prior art 2011/0164535 to GILLIPALLI et al. teaches “the content can reside within the network (e.g., service provider network 113 or data network 111) using database 123. … the content database 123 accessible by a SIP proxy server 125. … the content is retrieved for presentation to the caller of the calling voice station 107a.  The content is transmitted, per step 307, to the calling voice station 107a in response to a user input provided from the called party device 103. … the above process is performed by the network--e.g., SIP proxy 125.” [¶¶ 0019 and 0031].
Prior art 2011/0307624 to SHATSKY teaches “For instance, when a PSS, MBMS, or IPTV session is paused using RTSP, the RTSP PAUSE request may be directly sent by the UE to an Application Server (AS), e.g. PSS Adapter, a Session Control Function (SCF), or an IPTV call control server, which may halt the media session by instructing a PSS Server, a Broadcast Multicast-Service Center User Plane Function (BM-SC.UPF) server, or a media server to stop sending the media stream. … The UE 120 may receive IPTV and/or PSS/MBMS media streams from the media server 190 after a signaling connection is established through the signaling/control server 192, for instance via a link with the access device 110.  The media server 190 may be a PSS Server, and IPTV media server, or a BM-SC.UPF server which may be located in the provider network.  The signaling/control server 192 may comprise a PSS adapter, a SCF, or an IPTV call control server and may be configured to control signaling, manage requests, and/or control media streams of the media server 190. …  The UE 120 may also use RTSP to control playback operations for the IPTV or streaming services, such PLAY, STOP, PAUSE, and other commands/requests.  For example, when a user wishes to put a streaming PSS/MBMS/IPTV session on hold or pause it, the UE 120 may send a RTSP PAUSE request to the signaling/control server 192, which may forward the request to the media server 190.  The media server 190 may then stop or pause the streaming session.  The request may be sent from the UE 120 to the signaling/call control server 192 through the IMS network 160 or a non-IMS network (e.g. Internet).” [¶¶ 0017, 0024, and 0026]).
Prior art 2002/0176559 to ADAMEK et al. teaches “After the appropriate bearer paths are setup (212), multimedia services are provided over the bearer paths to the user that awaits the destination (214).  The multimedia services continue until the destination becomes available (216).  After the destination becomes available (216), then the user awaiting the destination has the option to end the multimedia session or maintain the multimedia session (217).  In other words, after the user is alerted that the destination is available, the user may decide to end the multimedia session or the user may decide to maintain the session to continue during the call or to continue after the communications with the destination are complete.  If the user decides not to keep the multimedia session, then the multimedia session is terminated and torn down (218).  In any event, bearer paths are established between the user and the destination for the original call after the destination becomes available (220).” [¶ 0021])
Accordingly, none of the reference of record discloses or suggests the claimed method for providing a session internet protocol (SIP) service for handling video calls managed by a telecommunications network. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment


Authorization for this Examiner's amendment was given via telephone (also noted in 20SEP2021 email) with Sumedha AHUJA (Reg. No. 73,038) on 20SEP2021. 

This listing of claims replaces all prior versions and listings in the application.

1.	(Currently Amended)	A method for providing a session internet protocol (SIP) service for handling video calls managed by a telecommunications network, the method comprising:
managing a video call that has been established between a first device and a second device and whose control has been transferred from the second device to a call park server when the video call is placed on hold by the second device,
selecting a video content item to present to the first device during the hold placed on the video call by the second device,
wherein the video content item is presented to the first device via the call park server; 
receiving, by the call park server, an indication that the second device has ended the hold placed on the video call; and
in response to the indication that the second device has ended the hold placed on the video call and determining a user associated with the first device has interacted with the video content item, returning control of the video call to the second device.

2.	The method of claim 1, wherein the telecommunications network includes a wireless cellular communications network, wherein the first device is a mobile phone, and wherein the call park server: 
receives a SIP REFER message from the second device when the video call is placed on hold; and


3.	(Currently Amended)	The method of claim 1, further comprising:
sending, to a content server, a SIP INFO message to request the video content item to present to the first device,
wherein the SIP INFO message includes information in a body of the SIP INFO message that includes parameters for a type of content item to present to the first device; and
receiving the requested video content item.

4.	The method of claim 1comprising providing the video content item content item 
identifying a device type for the first device; and 
selecting the video content item 

5.	The method of claim 1comprising providing the video content item content item 
identifying a geographical location that includes the first device; and 
selecting the video content item 

6.	The method of claim 1comprising providing the video content item content item 

7.	The method of claim 1comprising providing the video content item content item 
identifying a context associated with the video call between the first device and the second device; and
selecting the video content item 

8.	The method of claim 1comprising providing the video content item content item 

9.	The method of claim 1comprising providing the video content item content item content item 

10.	The method of claim 1,comprising providing the video content item content item content item 

11.	(Currently Amended)	At least one non-transitory, computer-readable medium, storing instructions, which when executed by at least one data processor, performs a method for providing a session internet protocol (SIP) service for handling video calls managed by a telecommunications network, the method comprising:
managing a video call that has been established between a first device and a second device and whose control has been transferred from the second device to a call park server when the video call is placed on hold by the second device;[[,]]
selecting a video content item to present to the first device during the hold placed on the video call by the second device,
wherein the video content item is presented to the first device via the call park server; 
receiving, by the call park server, an indication that the second device has ended the hold placed on the video call; and
in response to the indication that the second device has ended the hold placed on the video call and determining a user associated with the first device has interacted with the video content item, returning control of the video call to the second device.

12.	The at least one non-transitory computer-readable medium of claim 11, wherein the telecommunications network includes a wireless cellular communications network, wherein the first device is a mobile phone, and wherein the call park server: 

sends a SIP 202 ACCEPT message to the second device to accept the video call.

13.	(Currently Amended)	The at least one non-transitory computer-readable medium of claim 11, wherein the method further comprises:
sending, to a content server, a SIP INFO message to request the video content item to present to the first device,
wherein the SIP INFO message includes information in a body of the SIP INFO message that includes parameters for a type of content item to present to the first device; and
receiving the requested video content item.

14.	The at least one non-transitory computer-readable medium of claim 11, wherein the content item is a video clip, and wherein the method further comprises 
providing the video content item content item 
identifying a device type for the first device; and 
selecting the video content item 

15.	The at least one non-transitory computer-readable medium of claim 11, 
providing the video content item content item 
identifying a geographical location that includes the first device; and 
selecting the video content item 

16.	The at least one non-transitory computer-readable medium of claim 11, content item content item 

17.	The at least one non-transitory computer-readable medium of claim 11, content item content item 
identifying a context associated with the video call between the first device and the second device; and
selecting the video content item 

18. 	(Currently Amended)	A system for providing a session internet protocol (SIP) service for handling video calls managed by a telecommunications network, comprising a non-transitory computer-readable medium having instructions stored thereon, which when executed by one or more processors of the system cause the system to:
manage a video call that has been established between a first device and a second device, and whose control has been transferred from the second device to a call park server when the video call is placed on hold by the second device,
select a video content item to present to the first device during the hold placed on the video call by the second device,
wherein the video content item is presented to the first device via the call park server; 
receive, by the call park server, an indication that the second device has ended the hold placed on the video call; and
in response to the indication that the second device has ended the hold placed on the video call and determining a user associated with the first device has interacted with the video content item, return control of the video call to the second device.

receives a SIP REFER message from the second device when the video call is placed on hold; and
sends a SIP 202 ACCEPT message to the second device to accept the video call.

20.	(Currently Amended)	The system of claim 18, wherein the instructions when executed by the one or more processors of the system further cause the system to:
send, to a content server, a SIP INFO message to request the video content item to present to the first device,
wherein the SIP INFO message includes information in a body of the SIP INFO message that includes parameters for a type of content item to present to the first device; and
receive the requested video content item.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644